DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-5 and 9-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

For claims 4 and 14, given similarities and differences between claims 4 and 14, the claim is syntactically incorrect or unclear and thus indefinite with respect to “comprise at least one of…” and what follows thereafter. It is expected that after “comprise at least one of” a comma separated list of items follow with the use of “, and” only at the last item; the two claims appear to have similar items but grouped differently because using “and” in mid list will group two items as one item for the list.

For claim 5, the term “the destination logical block addresses” lacks sufficient antecedent basis in the claim because it is part of an “at least one of” list of items, which gives the possibility that that item is not selected. Also, “a list of destination logical block addresses” is not the same as “destination logical block addresses”. It is suggested that the claim be amended to “a destination logical block addresses of the one…”.

For claim 9, the term “the list” lacks sufficient antecedent basis in the claim. It is suggested that the first instance be amended to “a list”.

For claims 10-11, the term “the backup” lacks sufficient antecedent basis in the claim. It is suggested that it be amended to “the back-up power source”.

For claims 12-13 and 19, the term “the plurality of write commands” lacks sufficient antecedent basis in the claim. It is suggested that the first instance be amended to “a plurality of write commands”.

For claims 12-13 and 19-20, the term is inconsistent with the terms “a backup power source” and “a back-up power source”, and thus it is unclear and indefinite. Are these two different spellings of the same item? It is suggested that if they are, the claim be amended to be consistent; if thy are not, the claim be amended to first and second backup power source.

For claims 12-13, the term “the predetermined threshold” lacks sufficient antecedent basis in the claim. It is suggested that the first instance be amended to “a predetermined threshold”.

For claim 15, the phrase “and mark, …, the at least one of a destination logical block address…“ does not make sense because there is only one item after “the at least one of”.   

For claims 16-18, the term “the host interface” lacks sufficient antecedent basis in the claim. It is suggested that the first instance be amended to “a host interface”.

For claim 16, the term “the list of the one or more unexecuted write commands” lacks sufficient antecedent basis in the claim. It is suggested that it be amended to “a list of the one or more unexecuted write commands”.

For claims 17-18, the term “the read command requests” lacks sufficient antecedent basis in the claim. It is suggested that the first instance be amended to “the read command request”.

Dependent claims inherit rejections.

Allowable Subject Matter
Claims 3-10 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 11-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryla (US 2012/0169453 A1).
For claim 2, Bryla teaches a method for controlling a solid state drive (SSD) in response to a power failure event of a main power supply to the SSD (see abstract, [0098], [0078], and other locations: view entire microcontroller circuit which includes internal (and sometimes external) NVM/flash as said SSD), comprising: storing in a volatile memory of the SSD a plurality of write commands and associated data payloads (see [0088] and other locations: “boot up”; when booting, computer program code (and it’s associated/payload data) is loaded to volatile memory which is also part of the microcontroller); determining a capacity of a back-up power source; executing one or more write commands of the plurality of write commands stored in the volatile memory until the capacity of the back-up power source reaches a predetermined threshold (see [0016-0018], [0014] lines 7-11, [0020], and other locations: view the combination of  primary and auxiliary power as said backup power; either one is monitored and switched to provide the backup power to the microcontroller; view power failure condition as said reached threshold); and after the capacity of the back-up power source reaches the predetermined threshold, storing parameters associated with one or more unexecuted write commands of the plurality of write commands, but not the associated data payloads, in a non-volatile memory of the SSD (see [0098] and other locations: view log entry as said parameters; no data/payload is written to flash).

For claim 11, Bryla teaches the limitations of claim 2 for the reasons above and further teaches the backup power source is a finite power source (see figure 1 block 10: view self contained as said finite)

For claims 12 and 20, the claims recite essentially similar limitations as claim 2 and 11 respectively. Claims 12 and 20 are a system.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114